By the Court.—
Whatever hardship there may be in this case, there is no legal ground or principle to warrant the Court to render judgment for the Plaintiff. The act of limitation would amount to a general and positive bar, were not certain exceptions contained in the proviso; we cannot add to these, others, which the Legislature has omitted; nor construe cases to be within the saving, which is plain were not meant to be included. A Court of Equity has, under circumstances similar to the present, interposed its authority to restrain *72a Defendant from pleading the Act ; but as a question of law, the decision must be for the Defendant.